Citation Nr: 0522966	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling from October 30, 1991, and 
as 70 percent disabling from November 19, 2001.

2.  Entitlement to an effective date earlier than November 
19, 2001, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1998 and June 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

The veteran originally applied for service connection for 
PTSD in August 1986.  The claim was denied, and the denial 
was affirmed by a Board decision of May 1990.  The veteran 
submitted new evidence in support of his claim for service 
connection for PTSD, which was received on October 30, 1991.  
The veteran was subsequently service connected for PTSD in a 
rating decision dated in August 1998, evaluated as 50 percent 
disabling from October 30, 1991.  The veteran's PTSD 
subsequently was reevaluated as 70 percent disabling, 
effective November 19, 2001.  The veteran was granted TDIU by 
a rating decision dated in June 2004, with an effective date 
of November 19, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the PTSD rating 
issue on appeal as set forth above.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  

The PTSD issue was remanded to the RO in January 2001 for 
additional development.  As noted above, subsequent to the 
Board's 2001 remand, a 70 percent rating was awarded for 
PTSD, and a claim for TDIU was granted.


FINDINGS OF FACT

1.  From October 31, 1991, to November 19, 2001, the 
veteran's PTSD was manifested by no more occupational and 
social impairment than that which caused considerable 
industrial impairment or reduced reliability and 
productivity.

2.  From November 19, 2001, the veteran's PTSD was manifested 
by occupational and social impairment with deficiencies in 
most areas.

3.  Unemployability due to service-connected disability was 
not shown prior to November 19, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from October 30, 1991, to November 19, 
2001, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 70 percent for 
PTSD from November 19, 2001, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2004).

3.  The criteria for an effective date earlier than November 
19, 2001, for the award of TDIU have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 
3.321, 3.340, 3.400, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran left the military in August 1968 after two years 
of service, which included one year in Vietnam as a heavy 
vehicle driver.  According to the evidence of record, the 
veteran thereafter drove a semi-trailer truck for a local 
supermarket.  According to a history provided by the veteran, 
he was forced to retire in 1986 after being involved in a 
motor vehicle accident.  The veteran was unemployed until the 
autumn of 1988 at which time he found work cutting brush.  
This employment was brief, and was cut short because of the 
onset of seizures.  The veteran was subsequently diagnosed 
with a rare disorder identified as Myoclonus Epilepsy 
associated with Ragged Red Fibers syndrome (MERRF).  The 
veteran was subsequently determined by the Social Security 
Administration (SSA) to be unemployable, effective October, 
4, 1988, because of an organic mental disorder and affective 
disorder.  

Evidence to support the SSA decision included a psychological 
evaluation conducted by J.B., Ed.D., in December 1988.  Dr. 
J.B. summarized that the veteran had had a long and stable 
work history, that he began to have difficulty getting along 
with his co-workers, that he had been treated for PTSD at VA, 
that he had been unemployed for a long period of time, that a 
recently-begun job cutting brush ended abruptly following a 
seizure on the job, and that the veteran had a stable family 
support system, but few social interactions outside of the 
family.  The diagnostic picture was described as unclear, 
with the veteran appearing in many ways to be organically 
impaired, but with an atypical pattern.  The provisional 
diagnosis was organic mental disorder, not otherwise 
specified.

Also considered by SSA were reports from the Worcester, 
Massachusetts City Hospital, dated in October 1988, which 
reported an abnormal EEG indicative of convulsive disorder, 
and an abnormal EMG indicating motor-sensory peripheral 
neuropathy.  

Of record are VA treatment notes, including notes from group 
therapy sessions at the VA Medical Center (VAMC) in 
Northampton, Massachusetts.  These notes record that the 
veteran was an active participant in group therapy 
activities, and that his mental status was stable over the 
long term.  The notes of a two-day evaluation dated in 
February 1997 indicate that the veteran was not a candidate 
for a PTSD therapy group because his stressors were 
determined to not be severe enough for the group, and because 
his physical condition would not allow participation in an 
Outward Bound component of the therapy.

The veteran was afforded a VA PTSD examination given in June 
1998.  The examiner noted the veteran's work history as 
provided by him.  The veteran said that, after 18 years of 
driving a truck, he quit driving in 1986 due to "stress."  
The veteran's flow of thoughts was coherent, and there was no 
evidence of any psychotic process, delusions, or 
hallucinations apparent.  His mood was depressed; affect was 
anxious.  The veteran was oriented and cognitively intact, 
though he had difficulty with the test of immediate recall.  
He denied any suicidal or homicidal ideation or history of 
attempts.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  PTSD due to combat 
experience; alcohol dependence in remission; marijuana abuse.  
There was no diagnosis in Axis II (personality disorders and 
mental retardation).  The Axis III (general medical 
conditions) diagnosis was:  history of peripheral neuropathy; 
cerebellar ataxia; seizure disorder; lipomas.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
moderate severity of psychosocial stressors.  The Axis V 
(global assessment of functioning (GAF) score) report was 50.  
The examiner opined that the veteran was competent to manage 
his own funds.  

An intake evaluation from VAMC Northampton dated in June 1999 
noted that the veteran's mental status examination was 
grossly normal.  The veteran was accompanied to this 
evaluation by his wife.  The veteran noted that he was a 
loner.  The veteran's wife noted that they had previously had 
a few friends, but that, since the onset of the veteran's 
MERRF syndrome they did little if any socializing.  This 
evaluator assessed a GAF score of 50.  

The veteran's wife left him in October 2001, and, after some 
35 years of marriage, they were divorced in January 2002.

Following the Board's January 2001 remand, the veteran was 
afforded another VA examination, given in November 2001.  The 
examiner noted the veteran's medical and social history, 
including the recent separation from his wife.  The veteran 
told the examiner that he drove a truck for a supermarket for 
18 years.  The examiner noted that this job apparently became 
increasingly more difficult as his MERRF syndrome progressed 
and he developed increasing balance problems and tremors.  
The veteran told the examiner that he continued to drive 
until 1987 when he was involved in an accident in which he 
hit a girl, resulting in minor injury to her.  The veteran 
said that after the accident he was "forced to retire and 
went out on disability."  It was noted that the veteran had 
virtually no activities, leisure pursuits, hobbies, or 
interests.  His adjustment was said to be hampered not only 
by his PTSD, but by the MERRF syndrome which had rendered him 
unable to drive a car.  The veteran also reported 
experiencing such severe tremors, shakes, and balance 
problems that most normal activities would be difficult if 
not impossible.  It was noted that the veteran had no history 
of inpatient psychiatric care, assaultive behavior, or 
suicide attempts.  He had only fleeting thoughts of suicide 
when his wife left him.  

On examination the veteran was neatly groomed.  He appeared 
to have difficulty concentrating.  His speech was rather 
halting, but he made good eye contact.  The examiner noted 
that, in his assessment, the veteran's IQ was in the 
borderline range of intellectual functioning and his thinking 
tended to be rather concrete.  Affect was blunted; gait was 
jerky and ataxic.  There was no evidence of a thought 
disorder, and no delusions, hallucinations, pressured speech, 
or suicidal or homicidal ideation.  The veteran had no 
history of obsessive or ritualistic behavior, and he denied 
ever experiencing panic attacks.  

The DSM-IV Axis I diagnosis was PTSD, chronic, dysthymia, 
alcohol abuse in full remission, and nicotine dependence in 
full remission.  Axis II diagnosis was deferred.  The Axis 
III diagnoses were MERRF and tinnitus.  In Axis IV the 
examiner identified the veteran's recent separation from his 
wife, and combat experience in Vietnam.  The Axis V current 
GAF score was 40, with the highest GAF in the last year 
reported as 45.  The veteran was considered to be competent 
to handle his own funds for VA purposes.

II.  Analysis

A.  PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As noted above, 
the Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Further, in cases such as this one, where 
the original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating (so-called "staged ratings") at any point 
during the pendency of the claim.  Id.

As will be shown, the evidence of record shows that the 
staged ratings assigned by the RO are warranted, and higher 
evaluations are not warranted.  In this case, the veteran is 
evaluated under Diagnostic Code 9411 for PTSD.  The Board 
notes that effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM IV.  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (2003)).  The new criteria for evaluating 
service-connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (2004).  The new rating 
criteria are significantly different from those in effect 
prior to November 7, 1996.  Nonetheless, because the period 
in question extends from October 1991 to the present, the 
Board will proceed to analyze the veteran's PTSD claim under 
both sets of criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 50 percent rating is assignable where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.

Under the amended criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (2003) (new criteria), a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating under the new criteria is for 
consideration where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating under the new criteria is for 
consideration where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Here, the veteran's PTSD more nearly approximates the 
criteria required for the assigned 50 percent rating, and the 
higher, 70 percent, rating is not warranted for the period 
when the old criteria could be applied.  There is no evidence 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  To the contrary, the evidence shows that the 
veteran was an active participant in group activities while 
in group therapy, and there is no indication that he could 
not maintain effective relationships.  The veteran had an 
assigned GAF score of 50.  A GAF score of 41 - 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting ) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV.

The evidence is quite clear that the veteran had a long and 
successful marriage which lasted through this period.  While 
the veteran's social contacts diminished after he was 
diagnosed with MERRF syndrome, the veteran's wife said this 
reduction in social interaction was a result of the MERRF 
syndrome, not of the veteran's PTSD.  While the veteran was 
unemployed throughout this period, the SSA records and the 
veteran's own statements clearly show that his unemployment 
was attributable to the MERRF syndrome and seizures rather 
than PTSD.  

A higher evaluation under the new criteria, effective from 
November 7, 1996, is also not warranted.  The evidence does 
not show that there was occupational and social impairment 
with deficiencies in most areas; there was no suicidal 
ideation or obsessional rituals which interfered with routine 
activities.  There was no evidence of illogical, obscure, or 
irrelevant speech, no panic attacks or depression affecting 
the ability to function independently, appropriately, and 
effectively, and no impaired impulse control (such as 
unprovoked irritability with periods of violence).  There was 
no spatial disorientation, no neglect of personal appearance 
and hygiene, no difficulty in adapting to stressful 
circumstances, and no inability to establish and maintain 
effective relationships.  In short, under the old or the new 
criteria, the veteran's PTSD disability did not warrant a 
disability rating higher than the 50 percent assigned for the 
period prior to November 19, 2001. 

It was not until the veteran was examined in November 2001 
that there was evidence that the veteran might meet the 
criteria for a higher rating.  His speech was rather halting 
and his affect was blunted.  The then-current GAF score 
assigned was 40, a marked decrease from previous evaluations.  
(A GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g.. speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DSM-IV.)  The Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for the 70 percent rating currently 
assigned, but that a 100 percent rating is not warranted 
because the criteria for that rating are not met.

The evidence does not show total occupational and social 
impairment.  Again, the evidence shows the veteran's 
inability to work was due to his MERRF syndrome and seizure 
disorder.  The November 2001 examiner specifically noted no 
evidence of impairment of thought process, and no delusions, 
hallucinations, pressured speech, or suicidal or homicidal 
ideation.  There was no history of obsessive or ritualistic 
behavior.  There was no evidence of record of grossly 
inappropriate behavior.  The veteran has consistently been 
described as neatly groomed, so there is no evidence of 
inability to maintain minimal personal hygiene standards.  

In sum, utilizing both the old and the new rating criteria, a 
rating higher than the 50 percent evaluation previously 
awarded is not warranted for the period from October 30, 
1991, to November 19, 2001, and a rating higher than the 70 
percent currently assigned is not warranted from November 19, 
2001.

B.  TDIU Effective Date

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  The veteran does not 
have a 100 percent evaluation.

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2004) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

It is also the policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there were circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability, prior to November 19, 2001.  

Here, the criteria were not met prior to November 19, 2001, 
the date of the VA examination which provided the basis for 
the RO to award a higher rating.  While it is evident that 
the veteran's inability to maintain substantial gainful 
employment was originally dictated by the onset of his non-
service-connected MERRF syndrome and seizures, the Board 
notes that the evidence available prior to November 19, 2001, 
has not suggested unemployability due solely to service-
connected disability, in this case--PTSD.  

The Board finds that the evidence does not show an 
exceptional or unusual disability picture which rendered the 
veteran unable to secure and follow a substantially gainful 
occupation due solely to his service-connected PTSD 
disability prior to November 19, 2001.  Again, it was the 
veteran's MERRF and seizures which, the evidence shows, 
caused his medical retirement from truck driving and has kept 
him unemployed.  The evidence of record does not demonstrate 
that the veteran's service-connected disability resulted in 
hospitalization or other debilitation such that he could not 
follow gainful employment prior to November 19, 2001.  

The veteran's accredited representative argues in its July 
2005 brief that correspondence from the veteran, dated in 
November 1988, August 1990, and October 1991, constitute 
early claims that the veteran was unemployed due to his PTSD, 
and that an earlier effective date for the veteran's awarded 
TDIU is therefore warranted based on one of those earlier 
dates.  This argument is unavailing for the following 
reasons.  First, as has been shown in the foregoing analysis, 
the veteran was not unemployable due to his PTSD.  Second, 
the earliest effective date based on the veteran's service-
connected PTSD disability permitted by regulation is the 
awarded date of November 19, 2001.  In other words, an award 
of an effective date for a higher rating, including TDIU, 
depends not only on the date of claim, but when entitlement 
was established.  38 U.S.C.A. § 5110.  Here, entitlement was 
not established by the evidence.  

Finally, even if an earlier date could be based on one of the 
three cited correspondences, the Board finds no evidence in 
any of them that a claim was being made for unemployability 
based on PTSD.  The VA Form 21-526 dated in November 1988 
does not, in fact, claim that the veteran is unemployable due 
to PTSD.  The form lists the nature of the veteran's claimed 
disability as seizures.  The August 1990 VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, shows the 
veteran was unemployed, but does not state any reason for the 
unemployment.  Finally, the October 1991 VA Form 21-4138, 
Statement In Support Of Claim, requested that the veteran's 
claim for service connection for PTSD be reopened.  It did 
not assert that he was unemployed due to PTSD.

Thus, for the reasons articulated in the analysis above, 
entitlement has not been shown based on the evidence of 
record that demonstrates the level of disability prior to 
November 19, 2001.  Award of an earlier effective date for 
TDIU must therefore be denied.


III.  Veterans Claims Assistance Act of 2000

During the pendency of this veteran's claim, on November 9, 
2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003 for PTSD, and in June 2004 for TDIU.  (Although the 
notice required by the VCAA for the appellant's PTSD claim 
was not provided until after the RO adjudicated the claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what information VA would assist in obtaining on the 
veteran's behalf; and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  Additionally, the RO informed the veteran of 
the results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided two Statements of 
the Case (SOCs) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews of these 
two issues, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's VA 
and private treatment records.  Also as noted above, the 
veteran was afforded VA medical examinations to advance his 
claims.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to a rating higher than 50 percent for service-
connected PTSD for the period from October 30, 1991, to 
November 19, 2001, is denied.

Entitlement to a rating higher than 70 percent for service-
connected PTSD from November 19, 2001, is denied.

Entitlement to an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


